Citation Nr: 0215732	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  97-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased original rating for post-
traumatic stress disorder greater than 30 percent as of 
October 24, 1994; greater than 50 percent as of February 3, 
1997; and greater than 70 percent as of April 9, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to August 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for 
dysthymia and post-traumatic stress disorder and assigned a 
10 percent rating.  This case arises from the RO in Winston-
Salem, North Carolina.

A March 1997 rating decision granted an increased original 
rating of 30 percent for dysthymia and post-traumatic stress 
disorder.  A December 2001 rating decision granted an 
increased rating of 50 percent as of February 3, 1997, and an 
increased rating of 70 percent as of April 9, 1999.  However, 
as those grants do not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This claim was previously before the Board and was the 
subject of a January 1998 remand which sought to develop the 
evidence.

The veteran, in a November 1998 letter, also has advanced 
claims of service connection for depression, anxiety, 
bruxism, throat problems, nasal blockage, a head injury, and 
a right wrist injury.  Those claims have not been addressed 
by the RO and the veteran has not perfect an appeal on those 
claims.  Those claims are not before the Board and are 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The evidence shows that the veteran was demonstrably 
unable to obtain or retain employment by reason of his 
service-connected post-traumatic stress disorder as of the 
date on which service connection was established for that 
disability.


CONCLUSION OF LAW

The criteria for an original rating of 100 percent for post-
traumatic stress disorder are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the RO rating decisions issued regarding the 
claim.  The appellant has also been informed of the pertinent 
provisions of the VCAA by means of a July 2001 letter.  In 
the July 2001 letter, the RO informed the appellant of the 
evidence needed to substantiate the claim and of what 
evidence the appellant was responsible for obtaining.  The 
Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Post-traumatic stress disorder is evaluated 
using the General Formula for Rating Mental Disorders 
pursuant to Diagnostic Code 9411 of the Schedule.  38 C.F.R. 
§ 4.130.  Under those criteria, a rating of 100 percent is 
warranted where the evidence shows total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  A rating of 70 percent is warranted where the 
evidence shows occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  A rating of 50 percent is 
warranted where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  A rating of 10 percent is warranted where the 
evidence shows occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
A 100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggravated energy 
resulted in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  A 70 percent rating was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating was warranted where 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and by 
reason of the psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in a considerable industrial impairment.  A 30 percent 
rating was warranted where there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The Board finds that the application of the 
criteria in effect prior to November 7, 1996, is more 
favorable to the veteran in this case.

The evidence shows that the veteran has been consistently 
assigned low scores for his global assessment of functioning.  
He received a global assessment of functioning of 60 in a 
November 1995 private evaluation.  However, that report also 
notes that since the veteran's 1991 motor vehicle accident 
that the veteran had been unable to perform any significant 
work.

The veteran received a global assessment of 48 in a February 
1997 VA examination.  He received a global assessment of 50 
in a September 1997 VA evaluation.  He received a global 
assessment of 45 in July 1999.  In an opinion based upon the 
July 1999 examination, the examiner found that the veteran's 
symptomatology was all the result of his service-connected 
mental disorder and found that although the veteran attended 
college courses, that his attendance of those courses was a 
way of occupying himself and taking the focus of his thoughts 
away from his psychological and social difficulties.  The 
examiner found that the veteran's symptomatology, stemming 
from the 1991 motor vehicle accident has rendered him quite 
highly impaired in social and occupational functioning.

The Board finds that the evidence shows that the veteran was 
demonstrably unable to obtain or retain employment by reason 
of his service-connected post-traumatic stress disorder as of 
the date on which service connection was established for that 
disability.  Therefore, pursuant to the criteria in effect 
for the evaluation of post-traumatic stress disorder prior to 
November 7, 1996, an original rating of 100 percent is 
warranted for the veteran's disability.  The evidence shows 
that the veteran has not worked since the motor vehicle 
accident in 1991.  The medical evidence of record tends to 
support a finding that the veteran has been unable to work 
because of his mental disorder since that accident and has 
thus been demonstrably unable to obtain or retain employment 
by reason of his service-connected mental disorder.

Accordingly, the Board finds that the criteria for an 
original rating of 100 percent for post-traumatic stress 
disorder are met and a 100 percent original rating is granted 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 
(2001).



ORDER

Entitlement to an original rating of 100 percent is granted 
subject to the laws and regulations governing the 
disbursement of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

